                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION

  UNITED STATES OF AMERICA

                 v.                                              CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC



                      DEFENDANTS’ REPLY IN SUPPORT OF
            MOTION FOR ISSUANCE OF PRE-TRIAL RULE 17(C) SUBPOENAS

         In its Response in Opposition to Indivior’s Motion for Issuance of Pre-Trial Rule 17(c)

  Subpoenas (ECF No. 242) (“Response”), the government yet again seeks to prevent Indivior Inc.

  and Indivior PLC (collectively, “Indivior”) from obtaining the key evidence they need to defend

  this case. In response to Indivior’s previous Motion to Compel, the government asserted that it

  had no obligation to produce these materials because they are in the possession of agencies that

  were not involved in the investigation of this case. See Response in Opposition to Mot. to

  Compel at 5 (ECF No. 146); Response in Opposition to Objections to Magistrate Judge’s Order

  at 2 (ECF No. 227). Now, the government is attempting to prevent Indivior from obtaining

  narrow categories of critical documents directly from these key agencies, and as a result, seeking

  to deny Indivior any meaningful access to the documents that are vital to its defense.

         Contrary to the government’s illogical assertion, Indivior is in no way using its proposed

  Rule 17(c) subpoenas to delay the trial in this case. Instead, it is requesting the pre-trial return of

  these key agency documents to prevent any delay that could result from the return of the




                                                   -1-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 1 of 15 Pageid#: 1876
  documents at trial.1 In fact, it is the government that is attempting to deny Indivior any timely

  access to these records. Under Rule 17, Indivior does not need advance court permission to

  subpoena these same agencies for the same documents, returnable on the first day of trial. See,

  e.g., United States v. Beckford, 964 F. Supp. 1010, 1018 (E.D. Va. 1997) (explaining that “a

  financially able party . . . need not seek leave of court by motion before issuance of a Rule 17(c)

  trial subpoena duces tecum”). Thus, the only point of the government’s opposition is to deny

  Indivior the documents in time for Indivior to make effective use of them at trial.2

          The government’s attempt to obtain a tactical advantage by strategically blocking

  Indivior’s access to these documents in advance of trial without meaningfully addressing the

  substance of the specific requests should not be permitted. Indivior respectfully requests that the

  Court order the Clerk’s Office to issue the subpoenas attached to its Memorandum in Support of

  Motion for Issuance of Pre-Trial Rule 17(c) Subpoenas (ECF No. 230-1 through 230-11) to

  allow Indivior to inspect the materials and prepare its defense in advance of trial.

                                                ARGUMENT

          In its opening brief, Indivior explained, on a request-by-request basis, the ways in which

  each proposed subpoena meets the standard set forth in United States v. Nixon, 418 U.S. 683


          1
             Indivior acted expeditiously in filing its Motion for Issuance of Pre-Trial Rule 17(c) Subpoenas
  after its Motion to Compel was denied. It should be clear to the government that Indivior is not seeking
  to delay trial through this Motion given that it received Indivior’s written request for many of these same
  documents on April 24, 2019, just 15 days after the Indictment was filed. See Mem. in Support of Def.
  Mot. to Compel, Ex. A (ECF No. 118-1).
          2
             Without providing any support for its ability to do so, the government states in its Response that
  it “reserves the right to move to quash [the subpoenas] under Rule 17(c)(2) based on undue burden, or for
  other reasons.” Response at 5 n.2. But it is the subpoena recipient—not the prosecution—that is able to
  assess the burden of responding to the subpoena and to seek post-issuance court intervention if necessary.
  See, e.g., United States v. Modi, No. 01-cr-00050, 2002 WL 188327, at *1 (W.D. Va. Feb. 6, 2002)
  (distinguishing between the government’s “right to be heard on a motion presented for the court’s
  consideration” and the government’s rights, or lack thereof, when a third-party subpoena has already been
  issued). The prosecution has already made clear its position that the relevant agencies are not under its
  control here.

                                                      -2-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 2 of 15 Pageid#: 1877
  (1974) for pre-trial issuance under Rule 17(c). See Def. Mem. in Support of Mot. for Issuance of

  Pre-Trial Rule 17(c) Subpoenas at 4-21 (ECF No. 230). In its Response, rather than addressing

  the specific requests as they are written, the government re-frames Indivior’s requests to omit the

  fulsome context that appears in the requests themselves and in Indivior’s opening brief, and

  creates a chart listing the “scope” of each request as it has been re-defined by the government.

  See, e.g., Response at 4. The government then asserts, on a categorical basis, that the requests do

  not meet the standards for pre-trial issuance in this Circuit. But the individualized context of

  each request is critical to understanding the specific nature and relevance of the requested

  materials and makes clear Indivior is not undertaking a fishing expedition with only a glimmer of

  hope that it will uncover something useful to its defense. The following examples illustrate the

  government’s strategic omissions, and demonstrate that Indivior’s targeted requests for

  documents known to be in the possession of these agencies meet the relevancy, admissibility,

  and specificity requirements set forth in Nixon.

  I.     Requests directed to DEA, SAMHSA, and relevant state agencies for specific
         records tied to physicians central to the Indictment

         The Superseding Indictment alleges that Indivior “did aid, abet, counsel, command,

  induce, and procure physicians . . . who they knew were prescribing buprenorphine-containing

  drugs to more patients at a time than allowed by federal law (i.e., the DATA), at daily doses

  higher than 24 mgs of buprenorphine (i.e., in excess of the maximum dose of any demonstrated

  additional clinical advantage), and in a careless and clinically unwarranted manner, to switch

  their prescribing to Suboxone film.” Superseding Indictment ¶ 97 (ECF No. 115); see also id. ¶¶

  98-143. The Superseding Indictment specifically alleges that Indivior aided and abetted four

  physicians “it knew were issuing careless, clinically unwarranted opioid prescriptions.” Id. ¶¶

  102-12 (Doctor A); ¶¶ 113-27 (Doctors B & C); ¶¶ 128-43 (Doctor D). And it alleges that


                                                  -3-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 3 of 15 Pageid#: 1878
  Indivior aided and abetted these physicians by including them in Indivior’s “Here to Help”

  physician referral program, id. ¶ 98, and providing them with “marketing materials, billing

  advice, and access to lunch and dinner events,” id. ¶ 99.

            Putting to one side the fact that the Superseding Indictment does not allege that these

  physicians committed health care or wire fraud or any other kind of criminal offense by

  prescribing in a “careless or clinically unwarranted manner,” the nature of the physicians’

  prescribing practices continues to play a central role in the government’s case, see, e.g., Tr. of

  Oct. 1, 2019 Hearing at 42-43, 45 (ECF No. 205) (insisting that the allegations regarding

  physicians who prescribe in a “careless and clinically unwarranted manner” are “part of the

  conspiracy and . . . part of the fraud”). As a result, the evidence regarding the agencies’

  understandings of the physicians’ prescribing practices and action or inaction as a result of those

  practices is a critical aspect of the case and a key part of Indivior’s defense. Indivior is thus

  seeking to serve each of the agencies responsible for overseeing the physicians’ prescribing

  practices with subpoenas requesting the files for the specific physicians that are central to these

  claims.

            The government does not contest the agencies’ oversight function as to the physicians

  who are featured in the Superseding Indictment. Instead, the government contends in its

  Response that (1) there is no “reason to believe that every agency action or inaction regarding a

  doctor makes it more or less probable that the doctor issued clinically unwarranted prescriptions”

  and (2) the actions of the DEA or State Boards, or lack thereof, are not relevant to Indivior’s

  state of mind in this case. See Response at 7-8. The government is wrong on both points.

            First, the requested records will show whether the agencies charged with monitoring the

  physicians’ prescribing practices viewed any of the physicians’ practices to be actionable, which



                                                    -4-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 4 of 15 Pageid#: 1879
  is relevant to any purported claim that Indivior aided and abetted the physicians in committing a

  crime. If the Drug Enforcement Administration (“DEA”), the Substance Abuse and Mental

  Health Services Administration (“SAMHSA”), or any of the relevant state medical or pharmacy

  boards ever received complaints about or investigated these physicians, the action or inaction by

  the relevant agency will reflect its view of the physician’s conduct, which is critical evidence

  given that it is the agencies, and not Indivior, that have the ability to remedy physician

  misconduct. Even if, like in the case of Doctor D, an agency action relates to an issue other than

  the physician’s Suboxone prescribing practices, that evidence will allow Indivior to defend any

  claim made by the government that Indivior aided and abetted a physician in committing a

  completely unrelated crime. See Superseding Indictment ¶ 143.

         Second, the action or inaction taken by any of these agencies is certainly a relevant

  reflection of Indivior’s state of mind during its interaction with these physicians over time. As a

  baseline, Indivior understood that each of the relevant physicians had valid DEA registrations,

  SAMHSA practitioner waivers, and state licenses. And Indivior had no obligation or ability to

  take action against the physicians if they observed any questionable practices. Instead, Indivior

  had to trust that the agencies charged with licensing and registering these physicians would

  oversee and assess the physicians’ conduct and, where appropriate, take action to remedy any

  misconduct. The requested agency documents focused on these physicians will provide the

  complete picture of whether the government itself ever actually considered the relevant

  physicians’ prescribing practices to be problematic and how, if at all, that impacted Indivior’s

  baseline understanding of the physicians’ standing as eligible prescribers of its products.

         In addition to underplaying the relevance of these materials, the government overstates

  Nixon’s admissibility requirement, suggesting that Indivior must prove, at this stage, that every



                                                  -5-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 5 of 15 Pageid#: 1880
  document that will be produced in response to the subpoenas will be admitted at trial. The

  Fourth Circuit has made clear that is not the case. Instead, “it is only required that a good faith

  effort be made to obtain evidence” through the Rule 17(c) process. In re Martin Marietta Corp.,

  856 F.2d 619, 622 (4th Cir. 1988). That is what Indivior intends to do through the issuance of

  the proposed subpoenas. In the case of the agency materials relating to the physicians, Indivior

  believes—as it does with the other agency records—that the materials produced will be

  admissible as relevant non-hearsay evidence or under Federal Rule of Evidence 803(6) as a

  record of the agency’s regularly conducted activity or to show the absence of any record of such

  activity.

          Finally, the government takes issue with the specificity of Indivior’s requests for the

  agency files tied to these physicians. But the cases the government cites in support are

  distinguishable, and make clear that it is permissible for a defendant to seek sharply drawn

  categories of documents comprised of relevant materials. See, e.g., United States v. Ging-Hwang

  Tsoa, No. 1:13-cr-137, 2013 WL 5837631, at *2 (E.D. Va. Oct. 29, 2013) ( “[T]he specificity

  requirement announced in Nixon is designed to ensure that the use of trial subpoenas is limited to

  securing the presence at trial of particular documents or sharply defined categories of

  documents.” (quoting United States v. Crosland, 821 F. Supp. 1123, 1129 (E.D. Va. 1993)

  (emphasis added)). Here, Indivior is seeking, with specific reference to the physicians’ DEA

  numbers and state license numbers, only the documents that are tied directly to the physicians

  who are central to the government’s claims and the agencies’ oversight of and action or inaction

  taken as to those physicians.3 Given the clearly defined roles of these agencies in the oversight


          3
            Specifically, Indivior is seeking the records relating to the four physicians who are directly
  referenced in the Indictment as Doctors A through D as well as three other physicians whom Indivior
  reported to the government.

                                                      -6-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 6 of 15 Pageid#: 1881
  of these physicians, there will not be any documents within this sharply defined category that fall

  outside of what is directly relevant to this case. Cf. Ging-Hwang Tsoa, 2013 WL 5837631, at

  *1-2 (considering a request for all documents related to a number of real estate transactions

  through which the defendant hoped to identify a narrower set of “several documents” she thought

  would be located within the files); United States v. Kipp, No. 3:15-cr-244, 2016 WL 7209581, at

  *2-3 (W.D.N.C. Dec. 9, 2016) (considering three subpoenas ranging in length from six to nine

  pages and including requests for all documents and communications on a number of topics,

  apparently without an accompanying explanation of why such categories were appropriately

  tailored in the context of the charged conduct in the case).

  II.     Records from CDC employees known to have analyzed and expressed opinions
          regarding pediatric exposure

          Another set of requests included in one of Indivior’s proposed subpoenas seek the

  documents underlying the specific opinions expressed by employees of the Centers for Disease

  Control (“CDC”) regarding the relative risk of pediatric exposure for certain buprenorphine

  products. See Def. Mem. in Support of Mot. for Issuance of Pre-Trial Rule 17(c) Subpoenas at

  16-18. In 2016, multiple CDC employees published findings from a study regarding the rates of

  pediatric emergency room visits for buprenorphine/naloxone ingestions, which dropped by two-

  thirds when prescriptions dispensed in unit-dose packaging increased to over 80%.4 The

  government is aware of this study and the multiple CDC authors whose names appear on the face

  of the publication. Yet the government decided to interview and obtain only a limited selection

  of documents relating to the pediatric exposure issue from just one of the CDC representatives.




          4
            Daniel S. Budnitz, et al., Centers for Disease Control and Prevention, Notes from the Field:
  Pediatric Emergency Department Visits for Buprenorphine/Naloxone Ingestion—United States, 2008-
  2015, 65 Morbidity & Mortality Wkly. Rep. 1148 (2016).

                                                    -7-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 7 of 15 Pageid#: 1882
          The government does not address Indivior’s specific request for the records reflecting the

  analysis and views publicly expressed by the narrow set of named CDC employees who actively

  participated in the study. Instead, the government now claims, for the first time, that it does not

  know whether any such documents exist. See Response at 3. That representation is hard to

  believe, given that the government has interviewed and obtained a subset of documents from Dr.

  Daniel Budnitz, one of the authors to the study, and knows that Dr. Budnitz was not the sole

  author of the study.5 The government also knows that Dr. Budnitz was not the sole agency

  representative who prepared for and attended a CDC-sponsored meeting of the Prevention of

  Overdoses and Treatment Errors in Children Taskforce (“PROTECT”) where Indivior was

  invited to explain its decision to move to unit-dose packaging, in the hopes that “other drug

  manufacturers would move toward unit-dose packaging in their products to reduce child

  exposures.”6 Even with regard to Dr. Budnitz, the government knows that there are additional

  relevant documents available on these key issues at the CDC that it chose not to collect.7

          The government cannot credibly suggest that it believes the multiple CDC authors to the

  pediatric exposure study worked in parallel to create that study out of thin air without ever

  discussing it before or since. Documents the government has produced in this case make clear

  there are more records available that are tied to the CDC’s analysis of these issues.8 And the


          5
           Department of Health and Human Services, Office of Inspector General, Report of Interview of
  Captain Daniel Budnitz, 2 (Mar. 13, 2019) (M2085-M2089_0000009) (hereinafter “Budnitz Interview
  Report”); Budnitz Interview Report Attachment F (M2085-M2089_0000001) (Mar. 13, 2019 Email from
  Budnitz to HHS Special Agent Jeff Overbeck attaching documents).
          6
         See Budnitz Interview Report at 2; Budnitz Interview Report Attachment F (M2085-
  M2089_0000004) (PROTECT and PROTECT-Rx Meeting Participants, Nov. 1-2, 2012).
          7
           See Budnitz Interview Report at 3 (indicating that the study was based on data from the National
  Electronic Injury Surveillance System that resides at the CDC); Budnitz Interview Report Attachment F
  (M2085-M2089_0000001) (Budnitz asking HHS Special Agent Overbeck to let him know if they need
  any other materials from him).
          8
              See, e.g., supra n.7.

                                                    -8-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 8 of 15 Pageid#: 1883
  records underlying the study, which reflect the CDC’s own knowledge and view of the relative

  safety risks associated with buprenorphine products, are highly relevant to whether Indivior’s

  statements regarding the risk of pediatric exposure were actually false as alleged in the

  Indictment.

         To be clear, Indivior has not requested from the CDC any and all records and

  communications relating to the agency’s analysis of pediatric exposure issues, as the

  government’s Response might suggest or as Indivior might do in a civil case. Rather, the

  requests are narrowly tailored to a small set of specific individuals who either (1) actively

  participated in the study published in 2016 and who, like Dr. Budnitz, have records underlying

  the specific analysis addressed therein or (2) participated in PROTECT’s consideration of the

  implementation of unit-dose packaging to reduce rates of pediatric exposure. The latter request

  is intended to complete the partial set of documents the government obtained from Dr. Budnitz

  on this topic during his government interview in March 2019.9

  III.   Records reflecting the FDA’s review of the specific promotional materials
         referenced in the Indictment and stated conclusions on pediatric exposure

         The government’s Response also suggests that all of Indivior’s requests directed to the

  Food and Drug Administration (“FDA”) amount to blind attempts to obtain general discovery

  regarding non-descript submissions to the agency or purportedly irrelevant policies. See, e.g.,

  Response at 6, 9. Yet again, the government does not attempt to address the requests as they are

  written in the subpoenas, which reveal the narrowly targeted nature of the requests tied to

  specific allegations contained within the Indictment.




         9
           Budnitz Interview Report Attachment F (M2085-M2089_0000001) (Mar. 13, 2019 Email from
  Budnitz to HHS Special Agent Overbeck attaching documents).

                                                  -9-
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 9 of 15 Pageid#: 1884
           For example, Indivior’s first request to the FDA seeks production of the records

   reflecting the FDA’s Office of Prescription Drug Promotion’s (“OPDP”) receipt and review of

   specific promotional or marketing materials for Suboxone Film that are addressed in the

   Indictment. See Def. Mem. in Support of Mot. for Issuance of Pre-Trial Rule 17(c) Subpoenas at

   10-11. This request is tied directly to the claim that between 2010 and 2019, Indivior distributed

   certain marketing materials containing purportedly false and fraudulent representations regarding

   Suboxone Film. See Superseding Indictment ¶ 76, p. 40. The precise promotional or marketing

   materials included in Indivior’s request match those explicitly referenced in the Indictment as

   allegedly containing false or fraudulent representations. See id. ¶ 76.

           Given that the OPDP is responsible for “reviewing prescription drug advertising and

   promotional labeling to ensure that the information contained in these promotional materials is

   not false or misleading,”10 the OPDP’s review of the specified materials would have been done

   for the very purpose of determining whether they are false or misleading. The OPDP’s

   determination of whether the marketing materials were false or misleading is, to state the

   obvious, directly relevant to Indivior’s defense of the government’s claim that the documents

   contained “materially false and fraudulent statements and representations.” See id.

           Similarly, Indivior is requesting from the FDA the records underlying the conclusions of

   its divisions and offices that “Suboxone film in unit-dose packaging poses a lower overall risk of

   accidental pediatric exposure than Suboxone tablets in multi-dose packaging” and its

   recommendation to generic buprenorphine manufacturers to voluntarily switch to unit-dose

   packaging for their buprenorphine-containing products. See Def. Mem. in Support of Mot. for


           10
              The Office of Prescription Drug Promotion (OPDP), FDA, https://www.fda.gov/about-
   fda/center-drug-evaluation-and-research-cder/office-prescription-drug-promotion-opdp (last visited Dec.
   18, 2019).

                                                    - 10 -
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 10 of 15 Pageid#: 1885
   Issuance of Pre-Trial Rule 17(c) Subpoenas at 13-15. Indivior did not create these requests out

   of whole cloth. Instead, they are tied directly to information contained in documents produced in

   this case showing that the FDA analyzed these issues and prepared and provided advice to

   generic manufacturers in light of its conclusions.11 As with the records from the CDC, these

   materials requested from the FDA are directly relevant to, and indeed will directly undermine,

   the government’s claims that Indivior made false statements that Suboxone Film was safer and

   less susceptible to pediatric exposure than other similar drugs.

                                                  * * *

          Although these are only examples of the narrowly crafted requests contained within

   Indivior’s proposed pre-trial Rule 17(c) subpoenas, they highlight the necessity of considering

   the context within the requests themselves and contained within Indivior’s opening brief (ECF

   No. 230). The government’s wholesale objection to the subpoenas, without any consideration of

   the actual requests contained therein, cannot support the denial of Indivior’s right to obtain the

   critical evidence it needs to supports its defense. The requests, all of which meet the factors

   outlined in Nixon, must be assessed on an individual basis, taking into consideration the actual

   language contained within the subpoena and the supporting information that has led to Indivior’s

   understanding that the specific requested records are in the possession of these agencies and that

   each response will lead to the production of highly relevant, admissible evidence.




          11
             Citizen Petition Response from Food & Drug Admin. Center for Drug Evaluation and
   Research, Office of Surveillance and Epidemiology (Feb. 14, 2012) (RBP0114_19147715); Citizen
   Petition Response from Division of Anesthesia, Analgesia, and Addiction Products (Dec. 6, 2012)
   (RBP0114_19147735); Citizen Petition Response from Division of Medication Error Prevention and
   Analysis (Feb. 14, 2013) (RBP0114_19147756-57); Citizen Petition Response from Division of
   Epidemiology (Feb. 14, 2013) (RBP0114_19147802); Buprenorphine Prod. Mfrs. Grp. (BPMG), Meeting
   Minutes of FDA Call on BTOD REMS Submission 3-5 (Apr. 9, 2013) (M2058_0000001).

                                                  - 11 -
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 11 of 15 Pageid#: 1886
                                           CONCLUSION

          For the foregoing reasons, and for the reasons stated in its Memorandum in Support of

   Motion for Issuance of Pre-Trial Rule 17(c) Subpoenas, Indivior respectfully requests that the

   Court grant its Motion and order the issuance of the subpoenas attached to its Memorandum as

   Exhibits A-K. On account the government’s wholesale objection to the proposed subpoenas,

   Indivior also respectfully requests a hearing on this Motion to further address any questions on

   the specific requests contained within its proposed subpoenas.




                                                 - 12 -
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 12 of 15 Pageid#: 1887
   Dated: December 18, 2019             Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        Leigh A. Krahenbuhl (admitted pro hac vice)
                                        Jones Day
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312) 269-1524
                                        lkrahenbuhl@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW

                                      - 13 -
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 13 of 15 Pageid#: 1888
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com


                                        Counsel for Defendants




                                      - 14 -
Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 14 of 15 Pageid#: 1889
                                  CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 18th day of December, 2019.


                                                  /s/ Thomas J. Bondurant, Jr.
                                                  Counsel for Defendants




                                                - 15 -


Case 1:19-cr-00016-JPJ-PMS Document 244 Filed 12/18/19 Page 15 of 15 Pageid#: 1890
